Citation Nr: 0617928	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-35 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for migraine 
headaches, currrently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
September 1995.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied an evaluation in excess of 10 percent 
for migraine headaches.  During the pendency of the appeal, a 
November 2003 rating decision assigned a 30 percent 
evaluation effective the date of receipt of the veteran's 
claim for an increased rating.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's migraine headaches result in frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.383, 4.1, 4.2, 4.7, 4.10, 4.124a, 
Diagnostic Code 8100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in March 2002 and a rating 
decision in April 2002.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the November 2003 
statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The RO has evaluated the veteran's migraine headaches under 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this 
diagnostic code, migraine headache disorders with 
characteristic prostrating attacks occurring on an average 
once a month warrant a 30 percent disability evaluation.  
Migraine headache disorders with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent evaluation.  38 
C.F.R. § 4.124a, Diagnostic Code 8100.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 30 percent for 
migraine headaches under any of the applicable criteria.

During a VA examination in March 2002, the veteran described 
symptoms of migraine headaches like nausea, vomiting, and 
seeing stars (suggestive of scintillating scotoma).  The 
symptoms were alleviated by Motrin and "lying on his back."  
The VA examiner found there to be no change from a prior "VA 
established diagnosis of migraine headaches."  These 
headache symptoms were described as "on and off" occurring 
approximately three times every two weeks.  The examiner 
concluded that the veteran had elements of migraine 
equivalent that appeared to be abated by Motrin.

The competent medical evidence is negative for any evidence 
that the veteran's headaches are comparable to migraine 
headaches that result in very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  The Board recognizes that the veteran's 
stated frequency of attacks, three times every two weeks is 
greater than that envisioned by the current 30 percent 
rating.  However, the evidence shows that his headaches are 
abated by taking Motrin and lying on his back.  The evidence 
does not show that the attack are very frequent and 
completely prostrating.  Furthermore, the veteran did not 
provide any evidence that his condition results in completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  While the symptoms may required 
medication and lying down frequently, they do not appear to 
produce severe economic inadaptability.  There is no evidence 
showing that the attacks are of such duration as to interfere 
with economic adaptability.

The Board is aware of the veteran's own assertions as to the 
severity of his symptoms.  Lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, as a layperson, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether his symptoms satisfy 
diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As a result, his own assertions do not constitute 
competent medical evidence in support of a higher evaluation 
for migraine headaches.

The Board finds that the competent medical evidence does not 
demonstrate that the veteran's migraine headaches meet the 
criteria for a rating greater than 30 percent.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and increased 
evaluation for migraine headaches is denied.




ORDER

An evaluation in excess of 30 percent for migraine headaches 
is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


